Case 16-67253-wlh    Doc 39    Filed 01/28/19 Entered 01/28/19 10:46:08        Desc Main
                               Document      Page 1 of 4




  IT IS ORDERED as set forth below:



  Date: January 28, 2019
                                                  _____________________________________
                                                             Wendy L. Hagenau
                                                        U.S. Bankruptcy Court Judge

_______________________________________________________________




                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION

   IN RE

   EMMETT JEROME ARNOLD, V.                                   CHAPTER 13


                         Debtor.                       CASE NO. 16-67253 – WLH

   __ __ __ __ __ __ __ __ __ __ __ __             __ __ __ __ __ __ __ __ __ __ __ __

   EMMETT JEROME ARNOLD, V.,                             CONTESTED MATTER
   Debtor;
   NANCY J. WHALEY, Trustee;

                         Movant,

   Vs.

   BMW BANK OF NORTH AMERICA,

                         Respondent.


            CONSENT ORDER ON MOTION TO APPROVE SALE OF VEHICLE

   NOW COMES, The Motion to Sell Vehicle filed by Emmett Jerome Arnold, V (“Movant”) on
Case 16-67253-wlh        Doc 39     Filed 01/28/19 Entered 01/28/19 10:46:08                Desc Main
                                    Document      Page 2 of 4


   December 13, 2018, docket (#37) and the Objection to Motion to Sell Vehicle filed by BMW Bank

   of North America (the “Respondent”) on January 11, 2019, docket (#38). Respondent, by counsel,

   filed a Certificate of Service and contends proper service of the Objection.

          A hearing on the Motion was held on January 16, 2019 at 09:30 AM where Movant and

   Respondent consented to the sale of the vehicle 2015 BMW 3 Series Sedan 4D 320xi AWD I4

   Tur, VIN: WBA3C3G58FNS73056 (the “Collateral”) with the stipulation that outstanding

   principal balance is to be paid off with the proceeds of the sale. Movant is to disperse funds in full

   satisfaction of the lien to Respondent within 14 days of the sale of the collateral. Any excess funds

   over the satisfaction of the remaining lien are to be submitted to Trustee for the repayment of

   Movant’s creditors per the confirmed plan, docket (#29).



   IT IS SO ORDERED.

                                         [END OF DOCUMENT]


   PREPARED and PRESENTED BY:                                      CONSENTED TO BY:

                                                                   By: /s/_Howard P. Slomka _
   By: /s/ Germani G. Hunt                                         Howard P. Slomka
   Germani G. Hunt                                                 Georgia Bar No: 652875
   Georgia Bar No: 290515                                          Overlook III Suite 1700
   Sissac Legal Group P.C.                                         2859 Paces Ferry Rd, SE
   P.O. Box 1577                                                   Atlanta, GA 30339
   PMB 90656
   Atlanta, Georgia 30301                                          Attorney for Debtor
   Tel: (888) 220-0919
   Fax: (214)-602-5642
   germani@creditor-rights.com

   Attorney for Movant
Case 16-67253-wlh      Doc 39     Filed 01/28/19 Entered 01/28/19 10:46:08   Desc Main
                                  Document      Page 3 of 4


   NO OPPOSITION BY:

   By: /s/_Ryan Williams_
   Ryan Williams
   Georgia Bar No: 940874
   Staff Attorney
   Nancy J. Whaley
   303 Peachtree Center Avenue,
   Suite 120, Suntrust Garden Plaza
   Atlanta, GA 30303
Case 16-67253-wlh      Doc 39     Filed 01/28/19 Entered 01/28/19 10:46:08   Desc Main
                                  Document      Page 4 of 4


                                      DISTRIBUTION LIST



   Germani G. Hunt
   Georgia Bar No: 290515
   P.O. Box 1577
   PMB 90656
   Atlanta, GA 30301



   Emmett Jerome Arnold, V
   1611 W. Albion Ave, Apt. 3
   Chicago, IL 60626



   Howard P. Slomka
   Overlook III Suite 1700
   2859 Paces Ferry Rd, SE
   Atlanta, GA 30339


   Nancy J. Whaley
   Chapter 13 Trustee
   303 Peachtree Center Avenue
   Suite 120, Suntrust Garden Plaza
   Atlanta, GA 30303
